In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-11-00102-CV
                                                ______________________________
 
 
                                                                  
                        IN
THE INTEREST OF S.M.M. AND T.D.M., CHILDREN
 
 
 
                                                                                                  

 
 
                                            On Appeal from the County Court at Law
                                                             Bowie County, Texas
                                                     Trial Court No. 08D1557-CCL
 
                                                              
                                    
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                        Memorandum Opinion by Chief Justice Morriss




                                                      MEMORANDUM OPINION
 
            Samantha
Moore, the sole appellant in this case, has notified the Court that she wishes
to dismiss her appeal.  Therefore, we
dismiss the appeal.  See Tex. R. App. P.
42.1.
 
 
                                                                                    Josh
R. Morriss, III
                                                                                    Chief
Justice
            
Date Submitted:          January
3, 2012
Date Decided:             January
4, 2012